Title: From Thomas Jefferson to Samuel A. Otis, 24 June 1793
From: Jefferson, Thomas
To: Otis, Samuel A.



Sir
Philadelphia June 24. 1793.

I received several days ago your favor proposing the appointment of your son to the Consulship of St. Domingo, but the press of business has hitherto prevented my answering it: You know that Mr. Bourne was lately our Consul there. He has sollicited that the appointment may be revived. But this cannot be done till the meeting of Senate. He thinks it possible that in the mean time he may change his views. Should he not, I rather presume the President will think his former possession of the office and some disadvantages into which it led him, as giving him a better title than any other person. Your application shall be laid in time before the President, and should Mr. Bourne decline, I have no doubt the titles of your son will be duly respected. I am with much esteem, Sir Your most obedt. humble servt

Th: Jefferson

